NO. 07-01-0219-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 DECEMBER 18, 2001

                         ______________________________


                         SOTERO BENAVIDES, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 106TH DISTRICT COURT OF LYNN COUNTY;

              NO. 95-2274; HONORABLE GEORGE HANSARD, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Sotero Benavides filed a notice of appeal from the trial court’s order

revoking his community supervision and sentencing him to two years confinement in the

Institutional Division of the Department of Criminal Justice. We previously abated this

appeal to the trial court because we had not received a clerk’s record or a reporter’s

record. The court reporter also notified this court that there had been no designation of
the record, and appellant had not paid or made arrangements to pay for the record.

Further, the attorney who represented appellant at trial executed an affidavit stating that,

although he filed the notice of appeal, he had neither been hired by appellant to represent

him nor been appointed by the court to represent him.


       As a result of that abatement, appellant has signed an affidavit, which has been

included in a clerk’s record, indicating that he does not wish to pursue his appeal.

Although appellant has not complied with the technical requirements of Rule 42.2(a) of the

Rules of Appellate Procedure which call for the filing of a written withdrawal with this court,

we believe appellant has substantially complied with the requirements or, in the

alternative, we have the authority, pursuant to Rule 2 of the Rules of Appellate Procedure,

to suspend the operation of Rule 42.2(a) for this appeal only, and find that appellant has

voluntarily dismissed his appeal by virtue of his affidavit.


       Therefore, because the record shows appellant no longer desires to pursue his

appeal, it is hereby dismissed.



                                                   John T. Boyd
                                                    Chief Justice

Do not publish.




                                              2